Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9, 13, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon et al. (US 2020/0133789 A1, hereinafter Natanzon) in view of Gunjal et al. (US 2020/0210071 A1, hereinafter Gunjal) with Osaki et al. (US 2021/0176065 A1, hereinafter Osaki) for inherency.
Regarding claim 1, Natanzon teaches cloud server for providing a container-based cloud service, the cloud server comprising: a communicator [interpreted as a network interface], configured to receive a volume mount request; a memory storing one or more instructions; and a processor configured to execute the one or more instructions stored in the memory to:
generate a first sub container corresponding to a first container in a same host where the first container is located, [Par.[0011] describes a sidecar pattern; see Figure 2 where it shows a sidecar (first sub-container) attached to the main application container (first container); Par.[0061]-[0062] describes sidecar/sub-container on the same host as the primary application/container; claim language is broad and there is context of a specific application and the use of sidecar/sub-container attached to a main application container is prevalent in prior art; this is a generic step evident in the prior arts]; 
control the first sub container to check a volume mount authority of the first container and request a host operating system (OS) to mount a first volume that is mountable on the first container, [Par.[0042] describes a volume controller (authority) configured to create, attach and mount volumes and the controller interfaces with a cloud provider to orchestrate cloud volumes; Figure 2 shows the sidecar/sub-container having access to a mounted (first) volume (Volume 206) and requesting host OS to mount the volumes is inherent in Natanzon and an evidence for inherency is provided below; claim language is broad and there is context of a specific application and the use of sidecar/sub-container attached to a main application container is prevalent in prior art; this is a generic step evident in the prior arts];
control the first volume to be mounted on the first sub container, [Figure 2 shows the sidecar/sub-container having access to a mounted volume and requesting host OS to mount the volumes is inherent in Natanzon and an evidence for inherency is provided below; claim language is broad and there is context of a specific application and the use of sidecar/sub-container attached to a main application container is prevalent in prior art; this is a generic step evident in the prior arts];
Natanzon does not explicitly teach to control, when a volume mount request is received from a first user of the first container, the volume mount request to be transferred to the first sub container;
Gunjal teaches to control, when a volume mount request is received from a first user of the first container, the volume mount request to be transferred to the first sub container, [this reference is brought to bear only for supporting evidence of the user request of the application to mount volumes and Natanzon alludes to this step in Par.[0042] citing orchestration by the cloud provider; Gunjal in Par.[0061]describes receiving a cloud user request to mount block volumes on the host and Par.[0064] describes a volume mount request to a volume driver whenever container (or sub-container) creation is initiated on a host; claim language is broad and there is context of a specific application and the use of sidecar/sub-container attached to a main Claim 9 is a corresponding claim to claim application container is prevalent in prior art; this is a generic step evident in the prior arts];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natanzon to include user request to mount volume for the generated container. The motivation/suggestion would have been to provide block volume data to be consumed by the container/sub-containers, [Gunjal: Par.[0061]];
Natanzon is inherent to request a host operating system (OS) to mount a first volume that is mountable on the first container, but it is inherent and Osaki reference is used for evidence (see MPEP 2131.01.III);
Osaki teaches to request a host operating system (OS) to mount a first volume that is mountable on the first container, [Par.[0046] describes host operating system mounting volumes that are published by the storage controller to perform IO of data]. 

Method Claim 9 is a corresponding claim to claim 1 and is rejected as above. 
Non-transitory CRM Claim 17 is a corresponding claim to claim 9 and is rejected as above.
Regarding claim 5, the combined teachings of Natanzon, Gunjal, and Osaki disclose the cloud server of claim 1 and Natanzon teaches wherein the communicator is further configured to receive a request for generating a first application from the first user, and wherein the processor is further configured to execute the one or more instructions to generate the first container and the first sub container corresponding to the first application, [Par.[0011] describes a cloud native orchestration platform for allowing applications to be deployed and Par.[0013] describes that deployment is in response to cloud user requests; Figure 2 describes deploying containerized applications and sidecar pattern]. 
Method claim 13 corresponds to claim 5 and is rejected as above.
Regarding claim 6, the combined teachings of Natanzon, Gunjal, and Osaki disclose the cloud server of claim 5 and Natanzon teaches wherein the first container comprises the first application, and wherein the first sub container comprises a sidecar of the first application, [see Figure 2]. 
Method Claim 14 is a corresponding claim to claim 6 and is rejected as above. 
Regarding claim 18, the combined teachings of Natanzon, Gunjal, and Osaki disclose the cloud server of claim 14 and Natanzon teaches wherein the sidecar of the first application comprises an assistance application including functions in support of the main application, [Par.[0061] describes a sidecar as an extension of the application’s functionality].
Regarding claim 19, the combined teachings of Natanzon, Gunjal, and Osaki disclose the cloud server of claim 13 and Natanzon teaches receiving an application deletion request for deleting the first application; and deleting the first sub container and the first container from the cloud server in response to the request for deleting the first application, [Par.[0061] describes that a sidecar service shares the overall lifecycle of the main application, meaning that when the main application is deleted, the container and the sub container gets deleted]. 

 Claims 2, 7, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon in view of Gunjal and Osaki, and further in view of Sterin et al. (US 2017/0344292 A1, hereinafter Sterin).
Regarding claim 2, Natanzon and others disclose the cloud server of claim 1 and they do not explicitly teach wherein the processor is further configured to execute the one or more instructions to control the volume mount request to be transferred from the first container to the first sub container through an application programming interface (API);
Sterin in an analogous art, teaches wherein the processor is further configured to execute the one or more instructions to control the volume mount request to be transferred from the first container to the first sub container through an application programming interface (API), [Par.[0003] describes invoking an API to provision data volumes; Par.[0017] describes APIs for attaching and detaching data volumes to plug-in (sub container); Par.[0021] describe data volume control operations passed down from container (first container) to plugin (sub container) to host operating system];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natanzon to include in the API server functions related to the data volumes. The motivation/suggestion would have been the agility and flexibility of using APIs, [Sterin: Par.[0017]]. 

Method Claim 10 is a corresponding claim to claim 2 and is rejected as above. 
Regarding claim 7, Natanzon and others disclose the cloud server of claim 5 and Natanzon teaches they do not explicitly teach wherein the processor is further configured to execute the one or more instructions to: generate the first container and the first sub container in a first name space, and generate a second container and a second sub container corresponding to a second application in a second name space, in response to a request for generating the second application;
Sterin in an analogous art teaches wherein the processor is further configured to execute the one or more instructions to: generate the first container and the first sub container in a first name space, and generate a second container and a second sub container corresponding to a second application in a second name space, in response to a request for generating the second application, [Figure 1 shows multiple containers running on different VMs and Par.[0016] describes multiple applications running on top of the container platform; Figure 4 and Par.[0027] describes a mapping between the container/sub container and a name space; the same procedure may be followed for a second application as indicated in Par.[0016]; claim language appears to suggest duplication of parts, See MPEP 2144.04.VI.B for Duplication of Parts explanation];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natanzon to include in the mapping between name spaces and data volumes functions related to the data volumes. The motivation/suggestion would have been the agility and flexibility of access to the data volumes created for multiple applications, [Sterin: Par.[0016]].
Method Claim 15 is a corresponding claim to claim 7 and is rejected as above. 
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon in view of Gunjal and Osaki, and further in view of Huang et al. (US 2019/0394219 A1, hereinafter Huang).
Regarding claim 8, Natanzon and others disclose the cloud server of claim 1, and they do not explicitly teach wherein the first container is assigned a user authority level, and wherein the first sub container is assigned an administrative authority level;
Huang in an analogous art, teaches wherein the first container is assigned a user authority level, and wherein the first sub container is assigned an administrative authority level, [Par.[0025] teaches the sidecar intercept container may have elevated privileges (administrative authority) than the app containers (user authority)];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natanzon to assign different privilege levels between the container and the sub container. The motivation/suggestion would have been to facilitate sub container functions that would require unrestricted kernel space access for intercepting and monitoring activities of the app containers, [Huang: Par.[0025]]. 
Method claim 16 corresponds to claim 8 and is rejected as above.
Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon in view of Gunjal and Osaki, and further in view of Kubernetes Patterns (NPL, O’Reilly Kubernetes Patterns, May 2019, hereinafter Kubernetes, NPL provided in an IDS filed on 5/17/2021).
Regarding claim 3, Natanzon and others disclose the cloud server of claim 1 and they do not explicitly teach wherein the first container and the first sub container share a host volume, and wherein the host volume is correctable by only the first sub container;
Kubernetes in an analogous art, teaches wherein the first container and the first sub container share a host volume, and wherein the host volume is correctable by only the first sub container, [Figure 15-1 on Page 133 shows the main container and the sidecar container sharing the same disk/host volume and shows only the sidecar can ‘write’ to the shared disk; claim term ‘correctable’ is interpreted as ‘write’ operation as per Applicant’s specification];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natanzon to give exclusive rights to the sidecar container for a shared volume. The motivation/suggestion would have been to provide extended and enhanced functionality to a preexisting container without changing for shared storage space and data, [Kubernetes: Lines 1-3, Page 131].
Regarding claim 4, Natanzon and others with Kubernetes teach the cloud server of claim 3 as shown above, and Natanzon teaches wherein the processor is further configured to execute the one or more instructions to control the first volume to be mounted to the first container, [See Figure 2 shows the container attached to the ‘first’ volume, Volume 206] and Kubernetes teaches wherein the processor is further configured to execute the one or more instructions to control by allowing the first container and the first sub container to share the host volume, [dependent claim is obvious over Natanzon in view of Kubernetes for the same reasons as in claim 3 and Figure 15-1 on Page 133 shows the main container and the sidecar container sharing the same disk/host volume]. 
Method claims 11 and 12 correspond to claims 3 and 4 respectively and are rejected as above.
Conclusion
Examiner’s Note: Independent claims and dependent claims are broad and recite generic features of a sidecar pattern (see NPL Kubernetes) without reciting specific features of the claimed invention if any. There is no particular application context that would use these generic patterns and storage access in inventive ways that would make it novel. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383.  The examiner can normally be reached on 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PADMA MUNDUR/Primary Examiner, Art Unit 2441